


109 HR 5481 IH: Modernizing and Improving the National

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5481
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Norwood
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Federal Mine Safety and Health Act of 1977
		  to improve the safety of mines and mining.
	
	
		1.Short titleThis Act may be cited as the
			 Modernizing and Improving the National
			 Emergency Response System for Mining Act or the
			 MINERS for Mining Act.
		2.Emergency
			 responseSection 316 of the
			 Federal Mine Safety and Health Act of 1977 (30 U.S.C. 876) is amended—
			(1)in the section heading by adding at the end
			 the following: and
			 emergency response plans;
			(2)by striking Telephone and
			 inserting (a) In
			 general.—Telephone; and
			(3)by adding at the
			 end the following:
				
					(b)Accident preparedness and
				response
						(1)In generalEach
				underground coal mine operator shall carry out on a continuing basis a program
				to improve accident preparedness and response at each mine.
						(2)Response and preparedness plan
							(A)In generalNot later than
				60 days after the date of enactment of this Act, each underground coal mine
				operator shall develop and adopt a written accident response plan that complies
				with this subsection with respect to each mine of the operator, and
				periodically update such plans to reflect changes in operations in the mine,
				advances in technology, or other relevant considerations. Each such operator
				shall make the accident response plan available to the miners and the miners’
				representatives.
							(B)Plan requirementsAn
				accident response plan under subparagraph (A) shall—
								(i)provide for the evacuation of all
				individuals endangered by an emergency; and
								(ii)provide for the maintenance of
				individuals trapped underground in the event that miners are not able to
				evacuate the mine.
								(C)Plan approvalThe
				accident response plan under subparagraph (A) shall be subject to review and
				approval by the Secretary. Approved plans shall—
								(i)afford miners a level of safety
				protection at least consistent with existing standards, including standards
				mandated by law and regulation;
								(ii)reflect the most recent credible
				scientific research;
								(iii)be technologically feasible, make use
				of current commercially available technology, and account for the specific
				physical characteristics of the mine; and
								(iv)reflect the improvements in mine safety
				gained from experience under this Act and other worker safety and health
				laws.
								(D)Plan reviewThe accident
				response plan under subparagraph (A) shall be reviewed periodically, but at
				least every 6 months, by the Secretary. In such periodic reviews, the Secretary
				shall consider intervening advancements in science and technology that could be
				implemented to enhance miners’ ability to evacuate or otherwise survive in an
				emergency.
							(E)Plan content-general
				requirementsTo be approved under subparagraph (C), an accident
				response plan shall include the following:
								(i)Post-accident
				communicationsThe plan shall provide for a redundant means of
				communication with the surface for persons underground, such as secondary
				telephone or equivalent two-way communication.
								(ii)Post-accident
				trackingConsistent with commercially available technology and
				with the physical constraints, if any, of the mine, the plan shall provide for
				above ground personnel to determine the current, or immediately pre-accident,
				location of all underground personnel. Any system so utilized shall be
				functional, reliable, and calculated to remain serviceable in a post-accident
				setting.
								(iii)Post-accident breathable
				airThe plan shall provide for—
									(I)emergency supplies of breathable air for
				individuals trapped underground sufficient to maintain such individuals for a
				sustained period of time;
									(II)in addition to the 2 hours of breathable
				air per miner required by law under the emergency temporary standard as of the
				day before the date of enactment of the Modernizing and Improving the National Emergency Response
				System for Mining Act, caches of self-rescuers providing in the
				aggregate not less than 2 hours per miner to be kept in escapeways from the
				deepest work area to the surface at a distance of no further than an average
				miner could walk in 30 minutes;
									(III)a maintenance schedule for checking the
				reliability of self rescuers, retiring older self-rescuers first, and
				introducing new self-rescuer technology, such as units with interchangeable air
				or oxygen cylinders not requiring doffing to replenish airflow and units with
				supplies of greater than 60 minutes, as they are approved by the Administration
				and become available on the market; and
									(IV)training for each miner in proper
				procedures for donning self-rescuers, switching from one unit to another, and
				ensuring a proper fit.
									(iv)Post-accident
				lifelinesThe plan shall provide for the use of flame-resistant
				directional lifelines or equivalent systems in escapeways to enable evacuation.
				The flame-resistance requirement of this clause shall apply upon the
				replacement of existing lifelines, or, in the case of lifelines in working
				sections, upon the earlier of the replacement of such lifelines or 3 years
				after the date of enactment of this Act.
								(v)TrainingThe plan shall
				provide a training program for emergency procedures described in the plan which
				will not diminish the requirements for mandatory health and safety training
				currently required under section 115.
								(vi)Local coordinationThe
				plan shall set out procedures for coordination and communication between the
				operator, mine rescue teams, and local emergency response personnel and make
				provisions for familiarizing local rescue personnel with surface functions that
				may be required in the course of mine rescue work.
								(F)Plan content-specific
				requirements
								(i)In generalIn addition to
				the content requirements contained in subparagraph (E), and subject to the
				considerations contained in subparagraph (C), the Secretary may make additional
				plan requirements with respect to any of the content matters.
								(ii)Post accident
				communicationsNot later than 3 years after the date of enactment
				of the Modernizing and Improving the National
				Emergency Response System for Mining Act, a plan shall, to be
				approved, provide for post accident communication between underground and
				surface personnel via a wireless two-way medium, and provide for an electronic
				tracking system permitting surface personnel to determine the location of any
				persons trapped underground or set forth within the plan the reasons such
				provisions can not be adopted. Where such plan sets forth the reasons such
				provisions can not be adopted, the plan shall also set forth the operator’s
				alternative means of compliance. Such alternative shall approximate, as closely
				as possible, the degree of functional utility and safety protection provided by
				the wireless two-way medium and tracking system referred to in this
				subpart.
								(G)Plan dispute resolution
								(i)In generalAny dispute
				between the Secretary and an operator with respect to the content of the
				operator’s plan or any refusal by the Secretary to approve such a plan shall be
				resolved on an expedited basis.
								(ii)DisputesIn the event of
				a dispute or refusal described in clause (i), the Secretary shall issue a
				citation which shall be immediately referred to a Commission Administrative Law
				Judge. The Secretary and the operator shall submit all relevant material
				regarding the dispute to the Administrative Law Judge within 15 days of the
				date of the referral. The Administrative Law Judge shall render his or her
				decision with respect to the plan content dispute within 15 days of the receipt
				of the submission.
								(iii)Further appealsA party
				adversely affected by a decision under clause (ii) may pursue all further
				available appeal rights with respect to the citation involved, except that
				inclusion of the disputed provision in the plan will not be limited by such
				appeal unless such relief is requested by the operator and permitted by the
				Administrative Law Judge.
								(H)Maintaining protections for
				minersNotwithstanding any other provision of this Act, nothing
				in this section, and no response and preparedness plan developed under this
				section, shall be approved if it reduces the protection afforded miners by an
				existing mandatory health or safety
				standard.
							.
			3.Incident command
			 and controlTitle I of the
			 Federal Mine Safety and Health Act of 1977 (30 U.S.C. 811 et seq.) is amended
			 by adding at the end the following:
			
				116.Limitation on certain liability for
				rescue operations
					(a)In
				generalNo person shall bring
				an action against any covered individual or his or her regular employer for
				property damage or an injury (or death) sustained as a result of carrying out
				activities relating to mine accident rescue or recovery operations. This
				subsection shall not apply where the action that is alleged to result in the
				property damages or injury (or death) was the result of gross negligence,
				reckless conduct, or a willful violation of law or, where the regular employer
				(as such term is used in this Act) is the operator of the mine at which the
				rescue activity takes place. Nothing in this section shall be construed to
				preempt State workers' compensation laws.
					(b)Covered individualFor
				purposes of subsection (a), the term covered individual means an
				individual—
						(1)who is a member of a mine rescue team or
				who is otherwise a volunteer with respect to a mine accident; and
						(2)who is carrying out activities relating
				to mine accident rescue or recovery operations.
						(c)Regular employerFor
				purposes of subsection (a), the term regular employer means the
				entity that is the covered employee’s legal or statutory employer pursuant to
				applicable State
				law.
					.
		4.Mine rescue
			 teamsSection 115(e) of the
			 Federal Mine Safety and Health Act of 1977 (30 U.S.C. 825(e)) is
			 amended—
			(1)by inserting
			 (1) after the subsection designation; and
			(2)by adding at the
			 end the following:
				
					(2)(A)The Secretary shall
				issue regulations with regard to mine rescue teams which shall be finalized and
				in effect not later than 18 months after the date of enactment of this
				Act.
						(B)Such regulations
				shall provide for the following:
							(i)That such regulations shall not be
				construed to waive operator training requirements applicable to existing mine
				rescue teams.
							(ii)That the Mine Safety and Health
				Administration shall establish, and update every 5 years thereafter, criteria
				to certify the qualifications of mine rescue teams.
							(iii)(I)That the operator of
				each underground coal mine with more than 36 employees—
									(aa)have an employee knowledgeable in mine
				emergency response who is employed at the mine on each shift at each
				underground mine; and
									(bb)make available two certified mine rescue
				teams whose members—
										(AA)are familiar with the
				operations of such coal mine;
										(BB)participate at least annually in mine
				rescue training at the underground coal mine covered by the mine rescue team;
				and
										(CC)are available at the
				mine within one hour ground travel time from the mine rescue station.
										(II)(aa)For the purpose of
				complying with subclause (I), an operator shall employ one team that is either
				an individual mine site mine rescue team or a composite team as provided for in
				item (bb)(BB).
									(bb)The following options
				may be used by an operator to comply with the requirements of item (aa):
										(AA)An individual mine-site mine rescue
				team.
										(BB)A multi-employer composite team that is
				made up of team members who are knowledgeable about the operations and
				ventilation of the covered mines and who train on a semi-annual basis at the
				covered underground coal mine—
										(aaa)which provides coverage
				for multiple operators that have team members which include at least two active
				employees from each of the covered mines;
										(bbb)which provides coverage for multiple
				mines owned by the same operator which members include at least two active
				employees from each mine; or
										(ccc)which is a
				State-sponsored mine rescue team comprised of at least two active employees
				from each of the covered mines.
										(CC)A commercial mine rescue team provided
				by contract through a third-party vendor or mine rescue team provided by
				another coal company, if such team—
										(aaa)trains on a quarterly
				basis at covered underground coal mines;
										(bbb)is knowledgeable about
				the operations and ventilation of the covered mines; and
										(ccc)is comprised of
				individuals with a minimum of 3 years underground coal mine experience that
				shall have occurred within the 10-year period preceding their employment on the
				contract mine rescue team.
										(DD)A State-sponsored team made up of State
				employees.
										(iv)That the operator of each underground
				coal mine with 36 or less employees shall—
								(I)have an employee on each shift who is
				knowledgeable in mine emergency responses; and
								(II)make available two certified mine rescue
				teams whose members—
									(aa)are familiar with the operations of such
				coal mine;
									(bb)participate at least semi-annually in
				mine rescue training at the underground coal mine covered by the mine rescue
				team;
									(cc)are available at the mine within one
				hour ground travel time from the mine rescue station;
									(dd)are knowledgeable about the operations
				and ventilation of the covered mines; and
									(ee)are comprised of individuals with a
				minimum of 3 years underground coal mine experience that shall have occurred
				within the 10-year period preceding their employment on the contract mine
				rescue
				team.
									.
			5.Prompt incident
			 notification
			(a)In
			 generalSection 103(j) of the Federal Mine Safety and Health Act
			 of 1977 (30 U.S.C. 813(j)) is amended by inserting after the first sentence the
			 following: For purposes of the preceding sentence, the notification
			 required shall be provided by the operator within 15 minutes of the time at
			 which the operator realizes that the death of an individual at the mine, or an
			 injury or entrapment of an individual at the mine which has a reasonable
			 potential to cause death, has occurred..
			(b)PenaltySection
			 110(a) of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 820(a)) is
			 amended—
				(1)by striking
			 The operator and inserting (1) The operator;
			 and
				(2)by adding at the
			 end the following:
					
						(2)The operator of a coal or other mine who
				fails to provide timely notification to the Secretary as required under section
				103(j) (relating to the 15 minute requirement) shall be assessed a civil
				penalty by the Secretary of not less than $5,000 and not more than
				$60,000.
						.
				6.National
			 Institute for Occupational Safety and Health
			(a)Research and
			 development
				(1)In
			 generalFor purposes of improving the safety and health of
			 miners, the National Institute for Occupational Safety and Health is authorized
			 to conduct research in and development of technology relating to—
					(A)the improvement of
			 post-disaster mine operations, including an analysis of and recommendations for
			 future practices relating to electrical devices and the hardening of mine
			 monitoring and communications systems;
					(B)the improvement of
			 mine rescue team operations, including communications among mine operators,
			 miners, and mine rescue teams, and the use of robotic technology;
					(C)the development
			 and installation of improved emergency and routine miner tracking systems,
			 including recommended standards for wireless communications in underground
			 mines;
					(D)the development
			 and improvement of self-contained self-rescuers, including docking and hybrid
			 capabilities;
					(E)the development of
			 performance standards, location strategies, and application guidelines for coal
			 mine rescue chambers; and
					(F)the development
			 and demonstration of a rapidly deployable seismic location system to assist in
			 the location of trapped miners, and an analysis of alternative tracking and
			 location systems
					(2)Authorization of
			 AppropriationsThere are authorized to be appropriated
			 $14,000,000 for the purpose of carrying out this subsection.
				(b)Office of Mine
			 Safety and HealthSection 22 of the Occupational Safety and
			 Health Act of 1970 (29 U.S.C. 671) is amended by adding at the end the
			 following:
				
					(h)Office of Mine Safety and
				Health
						(1)In generalThere shall be
				permanently established within the Institute an Office of Mine Safety and
				Health which shall be administered by an Associate Director to be appointed by
				the Director.
						(2)PurposeThe purpose of
				the Office is to enhance the development of new mine safety technology and
				technological applications and to expedite the commercial availability and
				implementation of such technology in mining environments.
						(3)FunctionsIn addition to
				all purposes and authorities provided for under this section, the Office of
				Mine Safety and Health shall be responsible for research, development, and
				testing of new technologies and equipment designed to enhance mine safety and
				health. To carry out such functions the Director of the Institute, acting
				through the Office, shall have the authority to—
							(A)award competitive grants to institutions
				and private entities to encourage the development and manufacture of mine
				safety equipment;
							(B)award contracts to educational
				institutions or private laboratories for the performance of product testing or
				related work with respect to new mine technology and equipment; and
							(C)establish an interagency working group as
				provided for in paragraph (5).
							(4)Grant authorityTo be
				eligible to receive a grant under the authority provided for under paragraph
				(3)(A), an entity or institution shall—
							(A)submit to the Director of the Institute
				an application at such time, in such manner, and containing such information as
				the Director may require; and
							(B)include in the application under
				subparagraph (A), a description of the mine safety equipment to be developed
				and manufactured under the grant and a description of the reasons that such
				equipment would otherwise not be developed or manufactured, including reasons
				relating to the limited potential commercial market for such equipment.
							(5)Interagency working group
							(A)EstablishmentThe
				Director of the Institute, in carrying out paragraph (3)(C) shall establish an
				interagency working group to share technology and technological research and
				developments that could be utilized to enhance mine safety and accident
				response.
							(B)MembershipThe working
				group under subparagraph (A) shall be chaired by the Associate Director of the
				Office who shall appoint the members of the working group, which may include
				representatives of other Federal agencies or departments as determined
				appropriate by the Associate Director.
							(C)DutiesThe working group
				under subparagraph (A) shall conduct an evaluation of research conducted by,
				and the technological developments of, agencies and departments who are
				represented on the working group that may have applicability to mine safety and
				accident response and make recommendations to the Director for the further
				development and eventual implementation of such technology.
							(6)Annual reportNot later
				than 1 year after the establishment of the Office under this subsection, and
				annually thereafter, the Director of the Institute shall submit to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and the Workforce of the House of Representatives a
				report that, with respect to the year involved, describes the new mine safety
				technologies and equipment that have been studied, tested, and certified for
				use, and with respect to those instances of technologies and equipment that
				have been considered but not yet certified for use, the reasons
				therefore.
						(7)Authorization of
				appropriationsThere is authorized to be appropriated, such sums
				as may be necessary to enable the Institute and the Office of Mine Safety and
				Health to carry out this
				subsection.
						.
			7.Requirement
			 concerning family liaisonsThe
			 Secretary of Labor shall establish a policy that—
			(1)requires the temporary assignment of an
			 individual Department of Labor official to be a liaison between the Department
			 and the families of victims of mine tragedies involving multiple deaths;
			(2)requires the Mine Safety and Health
			 Administration to be as responsive as possible to requests from the families of
			 mine accident victims for information relating to mine accidents; and
			(3)requires that in such accidents, that the
			 Mine Safety and Health Administration shall serve as the primary communicator
			 with the operator, miners’ families, the press and the public.
			8.Penalties
			(a)In
			 generalSection 110 of the
			 Federal Mine Safety and Health Act of 1977 (30 U.S.C. 820) is amended—
				(1)in subsection
			 (a)—
					(A)by inserting
			 (1) after the subsection designation and at the end of the
			 subsection: The Secretary may prescribe procedures for the issuance of a
			 notice in lieu of a citation with respect to de minimis violations which have
			 no direct or immediate relationship to safety or health.; and
					(B)by adding at the
			 end the following:
						
							(2)Any operator who willfully violates a
				mandatory health or safety standard, or knowingly violates or fails or refuses
				to comply with any order issued under section 104 and section 107, or any order
				incorporated in a final decision issued under this title, except an order
				incorporated in a decision under paragraph (1) or section 105(c), shall, upon
				conviction, be punished by a fine of not more than $250,000, or by imprisonment
				for not more than one year, or by both, except that if the conviction is for a
				violation committed after the first conviction of such operator under this Act,
				punishment shall be by a fine of not more than $500,000, or by imprisonment for
				not more than five years, or both.
							(3)(A)The minimum penalty for
				any citation or order issued under section 104(d)(1) shall be $2,000.
								(B)The minimum penalty
				for any order issued under section 104(d)(2) shall be $4,000.
								(4)Nothing in this subsection shall be
				construed to prevent an operator from obtaining a review, in accordance with
				section 106, of an order imposing a penalty described in this subsection. If a
				court, in making such review, sustains the order, the court shall apply at
				least the minimum penalties required under this
				subsection.
							;
				and
					(2)by adding at the end of subsection (b) the
			 following: Violations under this section that are deemed to be flagrant
			 may be assessed a civil penalty of not more than $220,000. For purposes of the
			 preceding sentence, the term flagrant with respect to a violation
			 means a reckless or repeated failure to make reasonable efforts to eliminate a
			 known violation of a mandatory health or safety standard that substantially and
			 proximately caused, or reasonably could have been expected to cause, death or
			 serious bodily injury..
				(b)RegulationsNot later than December 30, 2006, the
			 Secretary of Labor shall promulgate final regulations with respect to
			 penalties.
			9.Fine
			 collectionsSection
			 108(a)(1)(A) of the Federal Mine Safety and Health Act of 1977 (30 U.S.C.
			 818(a)(1)(A)) is amended by inserting before the comma, the following: ,
			 or fails or refuses to comply with any order or decision, including a civil
			 penalty assessment order, that is issued under this Act.
		10.Abandoned Mine
			 Areas Seal Study
			(a)In
			 generalThe Secretary of
			 Labor shall provide for the conduct of research, including field tests,
			 concerning the sealing of abandoned mine areas, including the materials used in
			 the construction of these seals, the practicality of inertization prior to
			 sealing, and the use of professional engineers in the design of the
			 seals.
			(b)ReportNot
			 later than 18 months after the date of enactment of this Act, the Secretary
			 shall prepare and submit to the Committee on Education and the Workforce of the
			 House of Representatives, and the Committee on Health, Education, Labor, and
			 Pensions of the Senate a report detailing the findings of the research under
			 this section. Such report shall include a description of the actions, if any,
			 that the Secretary intends to take based upon the report, including proposing
			 regulatory changes, and the reasons for such actions.
			11.Substance Abuse
			 TestingTitle II of the
			 Federal Mine Safety and Health Act of 1977 is amended by adding at the end the
			 following new section:
			
				207.Substance abuse
				testing
					(a)Within 180 days following the enactment of
				this Act, the Secretary shall promulgate regulations pursuant to section 101(a)
				to require the operator of each mine to institute a program to conduct
				mandatory, random substance abuse testing of mine employees. Such regulations
				shall be no less restrictive than regulations issued by other Federal and
				States agencies which impose mandatory substance abuse testing and shall
				include provisions providing for—
						(1)mandatary
				substance abuse testing procedures;
						(2)a process for the
				random selection of those employees to be tested;
						(3)the protection of
				individuals’ rights and privacy;
						(4)the establishment
				of an Employee Assistance Program; and
						(5)for purposes of
				subsection (b), a process for mine operators to notify the Administration of
				the names of individuals who test positive for substance abuse.
						(b)Within 180 days
				following the enactment of this Act, the Secretary shall promulgate regulations
				creating a registry of those found to have tested positive for substance abuse
				for the sole purpose of sharing, on a confidential basis, with State
				authorities responsible for issuance of licenses, certification, permits, or
				other documents required to seek employment in the mining
				industry.
					.
		12.Subpoena
			 AuthoritySection 103(a) is
			 amended—
			(1)by
			 adding , enforcement of
			 subpoena to the subsection heading; and
			(2)by inserting
			 (1) at the beginning of the subsection and inserting at the
			 end:
				
					(2)In making
				inspections and investigations under this chapter the Secretary may require the
				attendance and testimony of witnesses and the production of evidence under
				oath. Witnesses shall be paid the same fees and mileage that are paid witnesses
				in the courts of the United States. In case of a contumacy, failure, or refusal
				of any person to obey such an order, any district court of the United States or
				the United States courts of any territory or possession, within the
				jurisdiction of which such person is found, or resides or transacts business,
				upon the application by the Secretary, shall have jurisdiction to issue to such
				person an order requiring such person to appear to produce evidence if, as, and
				when so ordered, and to give testimony relating to the matter under
				investigation or in question, and any failure to obey such order of the court
				may be punished by said court as a contempt
				thereof.
					.
			13.Authorization of
			 belt air course ventilationSection 303(y) is amended by striking all
			 and replacing with the following: A mine operator may use air from a
			 belt air course to ventilate a working section or an area where mechanized
			 mining equipment is being installed or removed, provided that such use is in
			 compliance with the requirements of section 75.350 of title 30, Code of Federal
			 Regulations, as in effect on the date of enactment of this Act..
		14.ScholarshipsTitle V of the Federal Mine Safety and
			 Health Act of 1977 (30 U.S.C. 951 et seq.), as amended by section 11, is
			 further amended by adding at the end the following:
			
				515.Scholarships
					(a)EstablishmentThe
				Secretary of Education (referred to in this section as the
				Secretary), in consultation with the Secretary of Labor and the
				Secretary of Health and Human Services, shall establish a program to provide
				scholarships to eligible individuals to increase the skilled workforce for both
				private sector mine operators and mine safety inspectors and other regulatory
				personnel for the Mine Safety and Health Administration.
					(b)Fundamental skills
				scholarships
						(1)In generalUnder the
				program under subsection (a), the Secretary may award scholarship to fully or
				partially pay the tuition costs of eligible individuals enrolled in 2-year
				associate's degree programs at community colleges or other colleges and
				universities that focus on providing the fundamental skills and training that
				is of immediate use to a beginning miner.
						(2)SkillsThe skills
				described in paragraph (1) shall include basic math, basic health and safety,
				business principles, management and supervisory skills, skills related to
				electric circuitry, skills related to heavy equipment operations, and skills
				related to communications.
						(3)EligibilityTo be
				eligible to receive a scholarship under this subsection an individual
				shall—
							(A)have a high school diploma or a
				GED;
							(B)have at least 2 years experience in
				full-time employment in mining or mining-related activities;
							(C)submit to the Secretary an application at
				such time, in such manner, and containing such information; and
							(D)demonstrate an interest in working in the
				field of mining and performing an internship with the Mine Safety and Health
				Administration or the National Institute for Occupational Safety and Health
				Office of Mine Safety.
							(c)Mine safety inspector
				scholarships
						(1)In generalUnder the
				program under subsection (a), the Secretary may award scholarship to fully or
				partially pay the tuition costs of eligible individuals enrolled in
				undergraduate bachelor's degree programs at accredited colleges or universities
				that provide the skills needed to become mine safety inspectors.
						(2)SkillsThe skills
				described in paragraph (1) include skills developed through programs leading to
				a degree in mining engineering, civil engineering, mechanical engineering,
				electrical engineering, industrial engineering, environmental engineering,
				industrial hygiene, occupational health and safety, geology, chemistry, or
				other fields of study related to mine safety and health work.
						(3)EligibilityTo be
				eligible to receive a scholarship under this subsection an individual
				shall—
							(A)have a high school diploma or a
				GED;
							(B)have at least 5 years experience in
				full-time employment in mining or mining-related activities;
							(C)submit to the Secretary an application at
				such time, in such manner, and containing such information; and
							(D)agree to be employed for a period of at
				least 5 years at the Mine Safety and Health Administration or, to repay, on a
				pro-rated basis, the funds received under this program, plus interest, at a
				rate established by the Secretary upon the issuance of the scholarship.
							(d)Advanced research scholarships
						(1)In generalUnder the
				program under subsection (a), the Secretary may award scholarships to fully or
				partially pay the tuition costs of eligible individuals enrolled in
				undergraduate bachelor's degree, masters degree, and Ph.D. degree programs at
				accredited colleges or universities that provide the skills needed to augment
				and advance research in mine safety and to broaden, improve, and expand the
				universe of candidates for mine safety inspector and other regulatory positions
				in the Mine Safety and Health Administration.
						(2)SkillsThe skills
				described in paragraph (1) include skills developed through programs leading to
				a degree in mining engineering, civil engineering, mechanical engineering,
				electrical engineering, industrial engineering, environmental engineering,
				industrial hygiene, occupational health and safety, geology, chemistry, or
				other fields of study related to mine safety and health work.
						(3)EligibilityTo be
				eligible to receive a scholarship under this subsection an individual
				shall—
							(A)have a bachelor's degree or equivalent
				from an accredited 4-year institution;
							(B)have at least 5 years experience in
				full-time employment in underground mining or mining-related activities;
				and
							(C)submit to the Secretary an application at
				such time, in such manner, and containing such information.
							(e)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				section.
					.
		15.Research
			 concerning refuge alternatives
			(a)In
			 generalThe National
			 Institute of Occupational Safety and Health shall provide for the conduct of
			 research, including field tests, concerning the utility, practicality,
			 survivability, and cost of various refuge alternatives in an underground coal
			 mine environment, including commercially-available portable refuge
			 chambers.
			(b)Report
				(1)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the National Institute for Occupational Safety and Health shall
			 prepare and submit to the Secretary of Labor, the Secretary of Health and Human
			 Services, the Committee on Health, Education, Labor, and Pensions of the
			 Senate, and the Committee on Education and the Workforce of the House of
			 Representatives a report concerning the results of the research conducted under
			 subsection (a), including any field tests.
				(2)Response by
			 SecretaryNot later than 180 days after the receipt of the report
			 under paragraph (1), the Secretary of Labor shall provide a response to the
			 Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Education and the Workforce of the House of Representatives
			 containing a description of the actions, if any, that the Secretary intends to
			 take based upon the report, including proposing regulatory changes, and the
			 reasons for such actions.
				16.Risk Analysis
			 and Incident Planning Pilot ProgramNo later than 18 months following the
			 enactment of this Act the National Institute of Occupational Safety and Health
			 (NIOSH) shall survey international mining practices with respect to incident
			 planning generally, with a particular focus on the risk assessment-based
			 approach undertaken in Australia, and shall compare the same with current
			 regulatory practices within the United States. Upon completion of such study,
			 NIOSH shall develop and publish in the Federal Register protocols for incident
			 planning. These protocols shall address, but not be limited to, the elements
			 that should be included in the incident plan, approaches to redesigning mine
			 practices to prevent an incident, and methods for mine operators should design
			 a response to incidents, and shall be developed specifically for both
			 metal/nonmetal and underground coal operations. Upon publication of these
			 protocols NIOSH may encourage mine operators to undergo a risk assessment and
			 review using the outlined protocols through its ongoing partnerships.
		17.Brookwood-Sago
			 mine safety grants
			(a)In
			 generalThe Secretary of Labor shall establish a program to award
			 competitive grants for education and training, to be known as Brookwood-Sago
			 Mine Safety Grants, to carry out the purposes of this section.
			(b)PurposesIt
			 is the purpose of this section, to provide for the funding of education and
			 training programs to better identify, avoid, and prevent unsafe working
			 conditions in and around mines.
			(c)EligibilityTo
			 be eligible to receive a grant under this section, an entity shall—
				(1)be a public or
			 private nonprofit entity; and
				(2)submit to the
			 Secretary of Labor an application at such time, in such manner, and containing
			 such information as the Secretary may require.
				(d)Use of
			 fundsAmounts received under a grant under this section shall be
			 used to establish and implement education and training programs, or to develop
			 training materials for employers and miners, concerning safety and health
			 topics in mines, as determined appropriate by the Mine Safety and Health
			 Administration.
			(e)Awarding of
			 grants
				(1)Annual
			 basisGrants under this section shall be awarded on an annual
			 basis.
				(2)Special
			 emphasisIn awarding grants under this section, the Secretary of
			 Labor shall give special emphasis to programs and materials that target workers
			 in smaller mines, including training miners and employers about new Mine Safety
			 and Health Administration standards, high risk activities, or hazards
			 identified by such Administration.
				(3)PriorityIn
			 awarding grants under this section, the Secretary of Labor shall give priority
			 to the funding of pilot and demonstration projects that the Secretary
			 determines will provide opportunities for broad applicability for mine
			 safety.
				(f)EvaluationThe
			 Secretary of Labor shall use not less than 1 percent of the funds made
			 available to carry out this section in a fiscal year to conduct evaluations of
			 the projects funded under grants under this section.
			(g)Authorization of
			 appropriationsThere are authorized to be appropriated for each
			 fiscal year, such sums as may be necessary to carry out this section.
			18.Sense of
			 Congress regarding NIOSH overhead budgetingIt is the sense of Congress that none of the
			 funds authorized under this Act shall be used to fund overhead costs of the
			 National Institute for Occupational Safety and Health, and that such overhead
			 costs should not exceed $10,000,000 annually in any event.
		
